Citation Nr: 1100681	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-36 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to an annual clothing allowance.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to May 1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 administrative decision of the 
Dallas, Texas, Department of Veterans Affairs (VA) Medical Center 
(MC).

The Veteran provided testimony at a hearing before the Board 
conducted at the RO in September 2009.  The transcript of the 
hearing is of record.  

At the September 2009 hearing, the Veteran indicated his desire 
to seek entitlement to service connection for a right knee 
disability.  See page nine of hearing transcript (transcript).  
Therefore, the issue of entitlement to service connection for a 
right knee disability has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the VAMC and to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The annual clothing 
allowance issue should go to the Dallas VAMC and the referred 
issue of entitlement to service connection for a right knee 
disorder should go to the Regional Office (RO) in Waco, Texas.  
VA will notify the appellant if further action is required.


REMAND

The Board observes that further development is required prior to 
deciding the appeal of the Veteran's claim for entitlement to an 
annual clothing allowance.

Under VA laws and regulations, an annual clothing allowance as 
specified in 38 U.S.C.A. § 1162 is payable when the Chief Medical 
Director or designee certifies that because of a service-
connected disability a prosthetic or orthopedic appliance is worn 
or used which tends to wear or tear the veteran's clothing, or 
that because of use of a physician prescribed medication for a 
skin condition which is due to a service-connected disability, 
there is irreparable damage to the veteran's outer garments.  38 
C.F.R. § 3.810(a)(2) (2010).  The regulations further provide 
that the annual clothing allowance is payable in a lump sum where 
a VA examination or hospital or examination report discloses that 
(1) the veteran wears or uses certain prosthetic or orthopedic 
appliances which tend to wear or tear clothing (including a 
wheelchair) because of such disability and such disability is the 
loss or loss of use of a hand or foot or (2) where the Chief 
Medical Director or designee certifies that because of such 
disability a prosthetic or orthopedic appliance is worn or used 
which tends to wear or tear the veteran's clothing, or that 
because of the use of a physician-prescribed medication for a 
skin condition which is due to the service-connected disability 
irreparable damage is done to the veteran's outer garments.  38 
C.F.R. § 3.810 (2010).

The Veteran maintains that his clothing is damaged by a brace he 
uses for his right knee.  A medical record shows that the Veteran 
was supplied a knee brace by VA in February 2008.  The Veteran is 
service-connected for a scar at the anterior medial aspect of his 
right thigh with damage to Muscle Group XIV.  See May 2008 rating 
decision, issued by the RO in Waco, Texas.  The Board observes 
that Muscle Group XIV involves the extension of the knee.  
Therefore, an opinion is needed concerning the question of 
whether or not the Veteran's service-connected right thigh scar 
necessitates the use of a knee brace.  Thus, the claim must be 
remanded to obtain an opinion from the Chief Medical Director or 
designee.  

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

While the Veteran was provided a December 2008 letter which 
referred to the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), the letter fails to disclose that the Veteran was 
provided notice of the evidence and information necessary to 
substantiate his specific clothing allowance claim.  Upon remand 
of this matter, such notice should be provided.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should provide the Veteran 
notice of the evidence and information 
necessary to substantiate his claim for an 
annual clothing allowance, as well as his 
and VA's respective responsibilities for 
obtaining evidence in support thereof.

2.  The VAMC should arrange for the 
Veteran's file to be reviewed by the Chief 
Medical Director or designee for an opinion 
as to whether the brace worn by the Veteran 
on his right knee is necessitated by his 
service-connected scar at the anterior 
medial aspect of his right thigh with 
damage to Muscle Group XIV (extension of 
knee).  If the question above is answered 
in the affirmative, the Chief Medical 
Director or designee should opine whether 
or not the brace worn by the Veteran for 
his right knee tends to wear or tear the 
Veteran's clothing.  If it is deemed 
appropriate for the Veteran to be afforded 
a medical examination in conjunction with 
the rendering of these opinions, an 
appropriate examination - during which the 
Veteran's complete claims folder should be 
reviewed -- should be scheduled.  

3.  When the development requested has been 
completed to the extent possible, the case 
should again be reviewed by the VAMC.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

